            Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 1 of 16




        1    WO                                                                                         MDR

        2
        3
        4
        5
        6                        IN THE UNITED STATES DISTRICT COURT
        7                               FOR THE DISTRICT OF ARIZONA
        8
        9    Douglas W. Derello,                                No. CV 19-05884-PHX-MTL (JFM)
       10                           Plaintiff,
       11    v.                                                 ORDER
       12
             McAdorey, et al.,
       13
       14                           Defendants.
       15
       16           On December 19, 2019, Plaintiff Douglas W. Derello, who is confined in the
       17    Arizona State Prison Complex-Eyman in Florence, Arizona, filed a pro se civil rights
       18    Complaint pursuant to 42 U.S.C. § 1983. In a January 15, 2020 Order, the Court gave
       19    Plaintiff thirty days to either pay the filing and administrative fees or file an Application to
       20    Proceed In Forma Pauperis.
       21           On March 3, 2020, Plaintiff paid the filing and administrative fees. In a March 9,
       22    2020 Order, the Court dismissed the Complaint because Plaintiff had failed to state a claim.
       23    The Court gave Plaintiff 30 days to file an amended complaint that cured the deficiencies
       24    identified in the Order.
       25           On March 19, 2020, Plaintiff filed his Motion to Explain Reason for Not Using
       26    Court Issued Document and a First Amended Complaint. In his Motion, Plaintiff explained
       27    that he did not use the court-approved form because the “only legible way [for him] to
       28    communicate is through the Court Order use of a computer.” In a March 23, 2020 Order,


TERMPSREF
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 2 of 16




            1    the Court granted the Motion to the extent Plaintiff was requesting the Court accept his
            2    First Amended Complaint despite it not being on the court-approved form. The Court
            3    dismissed the First Amended Complaint because it did not comply with Rule 7.1(b) of the
            4    Local Rules of Civil Procedure and Rule 8 of the Federal Rules of Civil Procedure and
            5    gave Plaintiff thirty days to file a second amended complaint that cured the deficiencies
            6    identified in the Order.
            7           On April 23, 2020, Plaintiff filed a Second Amended Complaint. On April 30, 2020,
            8    he filed a Third Amended Complaint (Doc. 12). In a May 6, 2020 Order, the Court noted
            9    that the Request for Relief section of Plaintiff’s Third Amended Complaint was unreadable
        10       and gave Plaintiff thirty days to file a typed Request for Relief.
        11              On May 7, 2020, Plaintiff filed a Motion to Submit Unfiled Preface Motion to
        12       Plaintiff’s Third Amended Complaint (Doc. 14). On May 14, 2020, he filed a Motion to
        13       Submit Relief (Doc. 15). The Court will deny as moot the Motion to Submit Unfiled
        14       Preface Motion, grant the Motion to Submit Relief, order Defendant Avant-Ortiz to answer
        15       the medical care claim in Count Three of the Third Amended Complaint, and dismiss the
        16       remaining claims and Defendants without prejudice.
        17       I.     Plaintiff’s Motions
        18              In his Motion to Submit Unfiled Preface Motion, Plaintiff appears to be seeking
        19       permission to file a motion to submit a third amended complaint. The Court has accepted
        20       Plaintiff’s Third Amended Complaint and, therefore, will deny as moot his Motion to
        21       Submit Unfiled Preface Motion.
        22              In his Motion to Submit Relief, Plaintiff seeks permission to file his typed Request
        23       for Relief. The Court will grant the Motion to Submit Relief because the Court instructed
        24       Plaintiff to file the typed Request for Relief.
        25       II.    Statutory Screening of Prisoner Complaints
        26              The Court is required to screen complaints brought by prisoners seeking relief
        27       against a governmental entity or an officer or an employee of a governmental entity. 28
        28       U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff


TERMPSREF
                                                              -2-
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 3 of 16




            1    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
            2    relief may be granted, or that seek monetary relief from a defendant who is immune from
            3    such relief. 28 U.S.C. § 1915A(b)(1)–(2).
            4           A pleading must contain a “short and plain statement of the claim showing that the
            5    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
            6    not demand detailed factual allegations, “it demands more than an unadorned, the-
            7    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
            8    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
            9    conclusory statements, do not suffice.” Id.
        10              “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        11       claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        12       550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        13       that allows the court to draw the reasonable inference that the defendant is liable for the
        14       misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        15       relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        16       experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        17       allegations may be consistent with a constitutional claim, a court must assess whether there
        18       are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        19              But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
        20       must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
        21       (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
        22       standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
        23       U.S. 89, 94 (2007) (per curiam)).
        24       III.   Third Amended Complaint
        25              In his four-count Third Amended Complaint, Plaintiff sues Centurion LLC, South
        26       Unit Deputy Warden L. Stickley, and the following individuals at the Special Management
        27       Unit-1 (SMU-1): Deputy Warden John McAdorey, Assistant Deputy Warden S. Scott,
        28       Captain R. Montes, Sergeants M. Bonilla and N. Harris, Nurse Practitioner K. Avant-Ortiz,


TERMPSREF
                                                                -3-
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 4 of 16




            1    and John Doe Officers. In his Request for Relief, Plaintiff seeks monetary damages, policy
            2    changes, and a prohibition against retaliation.
            3           In Count One, Plaintiff alleges his First, Eighth, and Fourteenth Amendment rights
            4    were violated. Plaintiff contends Defendants Stickley and McAdorey purposely denied
            5    him due process “with intent to deliberately cause punitive punishment.” He claims
            6    Defendant Stickley, “in a retaliatory act,” violated Plaintiff’s constitutional rights and
            7    prison policy when she denied Plaintiff notice and a hearing before transferring him from
            8    a medium-custody unit to a super-maximum unit and denied him “the right to exercise his
            9    1st [A]mendment right to address the wrongs.” Plaintiff asserts he had not committed any
        10       infractions and the transfer had no penological purpose. Plaintiff also contends that the
        11       more he tried to pursue his First Amendment rights, the worse his punishments from
        12       Defendant Stickley became.
        13              Specifically, Plaintiff claims he submitted a grievance against Defendant Stickley
        14       and her staff on February 28, 2019, and, on April 8, 2019, filed a grievance against Stickley
        15       “for retaliation” and a “Motion for Averring Retaliation.” He contends Defendant Stickley
        16       had Plaintiff moved to “Super-Max” on April 10, 2019.
        17              Plaintiff claims Defendant Stickley transferred him pursuant to Department
        18       Order (DO) 805, which requires notice, a hearing, and an appeals process, but Defendant
        19       Stickley “deliberately thwarted that process to conceal her improprieties” and he is now
        20       being housed in super-maximum custody “under integrated and punitive conditions due to
        21       [Defendant] Stickley[’s] actions.” Plaintiff asserts that “[t]he procedures for placing
        22       inmates in the 805 process without [being] given an opportunity to have that placement
        23       reviewed or the chance to speak out against it without further punishment” violate his due
        24       process rights and the Eighth Amendment.
        25              Plaintiff also claims that Defendant McAdorey, “through his inactions . . .
        26       interfered/denied [P]laintiff’s 1st [A]mendment right to pursue the wrongs against
        27       [Defendant] Stickley by not enforcing policy to allow [P]laintiff to freely pursue the
        28


TERMPSREF
                                                             -4-
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 5 of 16




            1    wrongs by [Defendant] Stickley through the grievance process[ a]nd all other remedies for
            2    recourse.”
            3            In Count Two, Plaintiff alleges a violation of the Eighth Amendment, claiming he
            4    was subjected to a threat to his safety.
            5            First, Plaintiff claims Defendant Bonilla “posed a threat to [Plaintiff’s] safety for
            6    retaliatory reasons.” Plaintiff contends Defendant Bonilla ordered an officer to place
            7    Plaintiff’s cellmate on “dead-lock” for something the cellmate had allegedly done outside
            8    the cell when Plaintiff was sleeping, asked whether Plaintiff was the individual’s cellmate,
            9    and then “unjustifiably” dead-locked Plaintiff for 72 hours. Plaintiff asserts that when
        10       Defendant Bonilla came to their cell “[m]oments later” and was asked why Plaintiff had
        11       been locked down, Defendant Bonilla stated that Plaintiff “can write whoever he want[s].”
        12       Plaintiff alleges Defendant Bonilla then tried to incite a confrontation between Plaintiff
        13       and his cellmate by telling the cellmate that he did not understand how the cellmate could
        14       stay in a cell with “such a trouble[]maker” and stating that he would turn his head if the
        15       cellmate and Plaintiff got into a fight.
        16               Plaintiff allegedly told Defendant Bonilla that Defendant Bonilla was trying to start
        17       “unnecessary problems” and that Plaintiff would not beg him to be taken off lockdown.
        18       Plaintiff claims Defendant Bonilla laughed; told Plaintiff, “aren’t you tuff[,] you are locked
        19       down behind your cellie and not doing shit about it”; told Plaintiff that Plaintiff was “going
        20       to get yours one day”; and told Plaintiff that he would “tell [Defendant] Harris hello for
        21       you.”
        22               Plaintiff alleges that the following day, an officer initially told Plaintiff that he could
        23       come out of his cell, but then returned and said there was “a note in the tower stating [that
        24       Plaintiff was] to stay locked-down per [Defendant] Bonilla.” Plaintiff contends the officer
        25       “found that to be suspicious” because the information should have been in the log book,
        26       not on a note. Plaintiff asserts that later in the day, when Plaintiff told another officer about
        27       Defendant Bonilla’s actions, the officer said that Defendant Bonilla “can[’]t do that.”
        28       ....


TERMPSREF
                                                                -5-
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 6 of 16




            1           Second, Plaintiff alleges that on the first day after he was taken off lockdown,
            2    Defendant John Does came into the unit because a fight had supposedly taken place.
            3    Plaintiff asserts that when Defendant John Does arrived, other inmates stood up to leave,
            4    but Plaintiff was sitting in his wheelchair at a table. He contends Defendant John Does
            5    yelled, “Derello stay there” and then immediately sprayed a chemical that made Plaintiff
            6    extremely sick and made it hard for Plaintiff to breathe. Plaintiff claims he “was made to
            7    go back in his cell and refused medical.”
            8           In Count Three, Plaintiff alleges a violation of the Eighth Amendment regarding
            9    his medical care. He claims he has had gout since 2000. He contends that on May 26,
        10       2019, he began having severe gout pain and started submitting health needs request forms
        11       for medical treatment. He asserts that on May 31, 2019, he showed his extremely swollen
        12       foot to a nurse, the nurse said she would immediately notify the nurse practitioner, and the
        13       nurse later informed Plaintiff that she had notified the nurse practitioner. Plaintiff contends
        14       that on June 3, 2019, he submitted another health needs request form regarding his gout
        15       pain. He alleges he finally saw Defendant Avant-Ortiz on June 10, 2019. Plaintiff claims
        16       Defendant Avant-Ortiz gave him a shot for the pain; prescribed Indomethacin, “which has
        17       been the best medicine over the years for [P]laintiff’s gout”; and issued a special needs
        18       order for a medical blanket for Plaintiff to use to elevate his feet for blood circulation and
        19       to ease the pain and swelling. Plaintiff alleges he did not receive the medical blanket until
        20       July 11, 2019.
        21              Plaintiff asserts that on July 18, 2019, Defendant Montes, who is a security captain,
        22       not part of the medical department, ordered the medical blanket to be taken from Plaintiff.
        23       He claims Defendant Montes had no justifiable reason to take the medical blanket other
        24       than “obvious retaliation” and confiscated the blanket despite Plaintiff’s objections that the
        25       blanket had been medically issued to him. Plaintiff alleges that one of the officers who had
        26       been instructed by Defendant Montes to take the blanket told Plaintiff that Defendant
        27       Montes claimed to have called the medical department and was told that Plaintiff had no
        28       need for a medical blanket. Plaintiff contends that as a result of Defendant Montes


TERMPSREF
                                                              -6-
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 7 of 16




            1    confiscating the medical blanket, Plaintiff’s pain increased and he was forced to seek
            2    further medical attention.
            3           Plaintiff asserts that Defendant Avant-Ortiz was aware of Plaintiff’s pain and
            4    suffering and his need for the medical blanket she had prescribed, but stopped responding
            5    to Plaintiff’s health needs requests to see her. Plaintiff claims his pain became so bad that
            6    nurses “started pushing for him to see medical.” He alleges, however, that the nurses told
            7    Plaintiff that Defendant Avant-Ortiz did not want to see him. Plaintiff contends tele-med
            8    providers stated on three occasions in November and December 2019 that Plaintiff needed
            9    to see the on-site provider because they could not make a proper diagnosis through a screen,
        10       but Defendant Avant-Ortiz “would not even make sure that the medication pr[e]scribed by
        11       the tele-med NP[]s was delivered to Plaintiff.”
        12              Plaintiff claims Defendant Avant-Ortiz refused to see him from July 18, 2019, until
        13       March/April 2020, and refused to refill his Indomethacin prescription. He contends
        14       Defendant Avant-Ortiz left him in pain and violated medical policies and procedures
        15       because he was litigating about the medical blanket in another lawsuit and she “sided with
        16       security about [Plaintiff’s lawsuit] against them.” Plaintiff alleges Defendant Avant-Ortiz
        17       only saw him and refilled his Indomethacin prescription in March/April 2020 because she
        18       knew Plaintiff was suing her.
        19              Plaintiff also alleges that Defendant Centurion is liable because “it did not [take]
        20       corrective action in a timely manner when its employees failed to perform their duty,” “did
        21       not have an[] adequate or sufficient medication filling/re-filling system or procedures in
        22       place,” and “through . . . deliberate indifference have allowed policies/procedure to go
        23       un[en]forced.” He contends this caused him unnecessary pain.
        24              In Count Four, Plaintiff alleges a violation of his First and Eighth Amendment
        25       rights regarding his property. Plaintiff asserts that after he was transferred to SMU-1,
        26       Defendant Harris intentionally destroyed at least nine boxes of Plaintiff’s property,
        27       including legal documents. Plaintiff claims that because Defendant Harris destroyed his
        28       nine boxes of property, he was denied access to the court. He contends “documents could


TERMPSREF
                                                             -7-
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 8 of 16




            1    not be presented by plaintiff or recovered to defend against the Summary Judg[]ment
            2    submitted by defendant Igwe” and Plaintiff “has had to request for over a year for
            3    exte[n]sions in his Rule 32 petition filing.”
            4              Plaintiff also claims he “has suffered this cruel punishment by [Defendant] Harris
            5    on several occasions” after Plaintiff began filing grievances and lawsuits against Defendant
            6    Harris and other SMU-1 staff members. Plaintiff alleges there is no penological reason for
            7    Defendant Harris’s conduct “other than retaliation,” the largest amount of his property that
            8    ends up missing is legal material, and his property only ends up missing when it is in
            9    Defendant Harris’s possession.
        10                 In addition, Plaintiff contends the policies and procedures for handling his legal
        11       materials were not followed when he arrived at SMU-1. Plaintiff claims Defendant
        12       McAdorey “through his inactions allowed for [Defendant] Harris[’s] violation of
        13       policy/procedure” and the destruction of Plaintiff’s property. Plaintiff asserts he notified
        14       Defendant McAdorey that Defendant Harris “had control” of Plaintiff’s property and
        15       Defendant McAdorey knew Defendant Harris had previously destroyed Plaintiff’s legal
        16       materials, but Defendant McAdorey “allowed” Defendant Harris to destroy Plaintiff’s
        17       property. Plaintiff contends Defendant McAdorey is the “enforcer of policies at SMU-1”
        18       and “allowed further policy and [P]laintiff’s constitutional rights to be violated by not
        19       allowing [P]laintiff to exercise his 1st [A]mendment rights to speak out.” Plaintiff also
        20       claims Defendants McAdorey and Scott “violated [his] 1st [A]mendment rig[ht]s by not
        21       allowing him to process his medical/court[-]approved typewriter as was stated by ADC
        22       policy.” He asserts that as a result, his typewriter was “purposely damaged by SMU-1
        23       staff.”
        24       IV.       Discussion of Plaintiff’s Claims
        25                 Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
        26       520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
        27       v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
        28


TERMPSREF
                                                                 -8-
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 9 of 16




            1    civil rights complaint may not supply essential elements of the claim that were not initially
            2    pled. Id.
            3           An in forma pauperis complaint that merely repeats pending or previously litigated
            4    claims may be considered abusive and dismissed under the authority of 28 U.S.C.
            5    § 1915(e). Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995); Bailey v. Johnson,
            6    846 F.2d 1019, 1021 (5th Cir. 1988). An in forma pauperis complaint repeating the same
            7    factual allegations asserted in an earlier case, even if now filed against a new defendant, is
            8    subject to dismissal as duplicative and frivolous. See Bailey, 846 F.2d at 1021.
            9           A.     Count One
        10              The Court will dismiss as duplicative Plaintiff’s claims against Defendant Stickley
        11       because he has raised substantially similar claims against Defendant Stickley in Derello v.
        12       Stickley, CV 19-05363-PHX-MTL (JFM).1
        13              Plaintiff’s allegations against Defendant McAdorey are extremely vague. Plaintiff
        14       does not allege what policy Defendant McAdorey failed to enforce or how it denied
        15       Plaintiff’s right to “pursue the wrongs.” Although prisoners have a First Amendment
        16       right to file prison grievances, Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005),
        17       “[t]here is no legitimate claim of entitlement to a grievance procedure,” Mann v. Adams,
        18       855 F.2d 639, 640 (9th Cir. 1988), and the failure to follow grievance procedures does not
        19       give rise to a due process claim. See Flournoy v. Fairman, 897 F. Supp. 350, 354 (N.D.
        20       Ill. 1995) (jail grievance procedures did not create a substantive right enforceable under
        21       § 1983); Spencer v. Moore, 638 F. Supp. 315, 316 (E.D. Mo. 1986) (violations of grievance
        22       system procedures do not deprive inmates of constitutional rights). “[N]o constitutional
        23       right was violated by the defendants’ failure, if any, to process all of the grievances
        24       [plaintiff] submitted for consideration.” Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir.
        25
        26              1
                          Plaintiff alleges in his first amended complaint in CV 19-05363 that after he filed
        27       a February 2019 grievance and an April 8, 2019 motion, “Valenzuela and officer Banghart
                 at the direction of Stickley conspired [to have Plaintiff moved to the super-maximum unit
        28       pursuant to DO 805] in retaliation against [Plaintiff]” and he was “denied any/and all
                 meaningful notice, hearing, or afforded any means to address being treated like this.” See
                 Doc. 8 at 6-7 in CV 19-05363.

TERMPSREF
                                                             -9-
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 10 of 16




            1    1993). In addition, “[t]he right to petition the government for redress of grievances . . .
            2    does not guarantee a favorable response, or indeed any response, from state officials.
            3    Moreover, the First Amendment’s right to redress of grievances is satisfied by the
            4    availability of a judicial remedy.” Baltoski v. Pretorius, 291 F. Supp. 2d 807, 811 (N.D.
            5    Ind. 2003); see also Ashann-Ra v. Virginia, 112 F. Supp. 2d 559, 569 (W.D. Va. 2000)
            6    (failure to comply with state’s grievance procedure is not actionable under § 1983 and does
            7    not compromise an inmate’s right of access to the courts). Thus, the Court will dismiss
            8    without prejudice Plaintiff’s claim in Count One against Defendant McAdorey.
            9           B.     Count Two
        10                     1.      Defendant Bonilla
        11              To state an Eighth Amendment conditions-of-confinement claim, plaintiffs must
        12       meet a two-part test. “First, the alleged constitutional deprivation must be, objectively,
        13       sufficiently serious” such that the “official’s act or omission must result in the denial of the
        14       minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834
        15       (1994) (internal quotations omitted). Second, the prison official must have a “sufficiently
        16       culpable state of mind,” i.e., he must act with “deliberate indifference to inmate health or
        17       safety.” Id. (internal quotations omitted). Deliberate indifference is a higher standard than
        18       negligence or lack of ordinary due care for the prisoner’s safety. Id. at 835. In defining
        19       “deliberate indifference” in this context, the Supreme Court has imposed a subjective test:
        20       “the official must both be aware of facts from which the inference could be drawn that a
        21       substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837
        22       (emphasis added).
        23              Nothing in Plaintiff’s allegations supports a conclusion that Plaintiff was denied the
        24       minimal civilized measure of life’s necessities or suffered any harm from being held in his
        25       cell for three days. Defendant Bonilla’s alleged comments to Plaintiff’s cellmate did not
        26       result in any harm to Plaintiff, and, moreover, verbal threats are insufficient to state a
        27       § 1983 claim. See Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir. 1987) (defendants’ threats of
        28       bodily harm to convince plaintiff not to pursue legal redress were insufficient to state a


TERMPSREF
                                                              - 10 -
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 11 of 16




            1    claim under § 1983; “it trivializes the eighth amendment to believe a threat constitutes a
            2    constitutional wrong”); Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987)
            3    (“‘[v]erbal harassment or abuse . . . is not sufficient to state a constitutional deprivation
            4    under 42 U.S.C. § 1983’” (quoting Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979)));
            5    see also McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983) (“mere threatening
            6    language and gestures . . . do not, even if true, amount to constitutional violations” (quoting
            7    Coyle v. Hughes, 436 F. Supp. 591, 593 (W.D. Okla. 1977))). Thus, the Court will dismiss
            8    without prejudice Plaintiff’s claim against Defendant Bonilla in Count Two.
            9                  2.     Defendant John Does
        10              First, Plaintiff has simply made vague and conclusory allegations against a group of
        11       officers, without any factual specificity as to what any particular individual did or failed to
        12       do. This is insufficient. See Marcilis v. Twp. of Redford, 693 F.3d 589, 596 (6th Cir. 2012)
        13       (upholding dismissal of Bivens complaint that referred to all defendants “generally and
        14       categorically” because the plaintiff had failed to “‘allege, with particularity, facts that
        15       demonstrate what each defendant did to violate the asserted constitutional right.’” (quoting
        16       Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008))); Robbins v. Oklahoma, 519 F.3d
        17       1242, 1250 (10th Cir. 2008) (“Given the complaint’s use of either the collective term
        18       ‘Defendants’ or a list of the defendants named individually but with no distinction as to
        19       what acts are attributable to whom, it is impossible for any of these individuals to ascertain
        20       what particular unconstitutional acts they are alleged to have committed.”).
        21              Second, when an inmate claims that prison officials violated his Eighth Amendment
        22       rights by using excessive physical force, the relevant inquiry is “whether force was applied
        23       in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
        24       cause harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992). Plaintiff appears to be alleging
        25       Defendant John Does sprayed a chemical in response to a fight, but Plaintiff provides no
        26       information regarding the fight; his involvement in the incident, if any; or why Defendant
        27       John Does sprayed the chemical.         Absent more information, Plaintiff’s vague and
        28       conclusory allegations do not support a conclusion that Defendant John Does used


TERMPSREF
                                                             - 11 -
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 12 of 16




            1    excessive force. Finally, it is unclear who sent Plaintiff back to his cell and denied him
            2    medical treatment.
            3           Thus, the Court will dismiss without prejudice Defendant John Does.
            4           C.     Count Three
            5                  1.     Defendant Avant-Ortiz
            6           Liberally construed, Plaintiff has stated an Eighth Amendment deliberate
            7    indifference claim against Defendant Avant-Ortiz regarding her refusal to see Plaintiff or
            8    refill his Indomethacin prescription from July 18, 2019, until March/April 2020. The Court
            9    will require Defendant Avant-Ortiz to answer this portion of Count Three.
        10                     2.     Defendant Montes
        11              The Court will dismiss Plaintiff’s claim against Defendant Montes because it is
        12       duplicative of a substantially similar claim against Defendant Montes in CV 19-05363.2
        13                     3.     Defendant Centurion
        14              To state a claim under § 1983 against a private entity performing a traditional public
        15       function, such as providing medical care to prisoners, a plaintiff must allege facts to support
        16       that his constitutional rights were violated as a result of a policy, decision, or custom
        17       promulgated or endorsed by the private entity. See Tsao v. Desert Palace, Inc., 698 F.3d
        18       1128, 1138-39 (9th Cir. 2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997) (per
        19       curiam). A plaintiff must allege the specific policy or custom and how it violated his
        20       constitutional rights. A private entity is not liable merely because it employs persons who
        21       allegedly violated a plaintiff’s constitutional rights. See Tsao, 698 F.3d at 1139; Buckner,
        22       116 F.3d at 452.
        23              Plaintiff’s allegations against Defendant Centurion are extremely vague and do not
        24       support a conclusion that any of the conduct described in Count Three was the result of a
        25       specific policy or custom of Defendant Centurion. Thus, the Court will dismiss without
        26       prejudice Defendant Centurion.
        27
                        2
        28                 Plaintiff alleges in his first amended complaint in CV 19-05363 that Defendant
                 Montes confiscated the medical blanket with “deliberate indifference,” despite knowing
                 Plaintiff “had a medical issue for the blanket.” See Doc. 8 at 9 in CV 19-5363.

TERMPSREF
                                                             - 12 -
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 13 of 16




            1              D.     Count Four
            2              The Court will dismiss Plaintiff’s claims in Count Four because they are duplicative
            3    of his claims in CV 19-5363.3
            4    V.        Warnings
            5              A.     Address Changes
            6              Plaintiff must file and serve a notice of a change of address in accordance with Rule
            7    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
            8    relief with a notice of change of address. Failure to comply may result in dismissal of this
            9    action.
        10                 B.     Copies
        11                 Because Plaintiff is currently confined in an Arizona Department of Corrections unit
        12       subject to General Order 14-17, Plaintiff is not required to serve Defendant with a copy of
        13       every document he files or to submit an additional copy of every filing for use by the Court,
        14       as would ordinarily be required by Federal Rule of Civil Procedure 5 and Local Rule of
        15       Civil Procedure 5.4. Plaintiff may comply with Federal Rule of Civil Procedure 5(d) by
        16       including, with every document he files, a certificate of service stating that this case is
        17       subject to General Order 14-17 and indicating the date the document was delivered to
        18       prison officials for filing with the Court.
        19                 If Plaintiff is transferred to a unit other than one subject to General Order 14-17, he
        20       will be required to: (a) serve Defendant, or counsel if an appearance has been entered, a
        21       copy of every document that he files, and include a certificate stating that a copy of the
        22       filing was served; and (b) submit an additional copy of every filing for use by the Court.
        23
        24                 3
                          Plaintiff alleges in his first amended complaint in CV 19-05363 that (1) Defendants
        25       Harris, McAdorey, Scott, and Montes denied him access to the court by taking his
                 typewriter and allowing it to be destroyed; (2) Defendant Harris “deliberately destroyed
        26       [Plaintiff’s] legal material as he had done in another on-going civil suit that [Plaintiff has]
                 against him”; (3) Defendants Scott and McAdorey “approved a custom and tradition of
        27       losing prisoners[’] property, including legal materials pertinent to prisoners[’]
                 criminal/civil cases,” “allowed [Defendant] Harris to run amuck over the property room,”
        28       and “created a culture . . . that tolerate[s] . . . destroying legal material, denying prisoners
                 access to the court, [and] damaging court ordered typewriters.” See Doc. 8 at 9 in CV 19-
                 05363.

TERMPSREF
                                                                - 13 -
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 14 of 16




            1    See Fed. R. Civ. P. 5(a) and (d); LRCiv 5.4. Failure to comply may result in the filing
            2    being stricken without further notice to Plaintiff.
            3           C.     Possible Dismissal
            4           If Plaintiff fails to timely comply with every provision of this Order, including these
            5    warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
            6    963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
            7    to comply with any order of the Court).
            8    IT IS ORDERED:
            9           (1)    Plaintiff’s Motion to Submit Unfiled Preface Motion to Plaintiff’s Third
        10       Amended Complaint (Doc. 14) is denied as moot.
        11              (2)    Plaintiff’s Motion to Submit Relief (Doc. 15) is granted.
        12              (3)    Counts One, Two, and Four are dismissed without prejudice.
        13              (4)    Defendants McAdorey, Scott, Montes, Bonilla, Stickley, Harris, Centurion,
        14       and John Does are dismissed without prejudice.
        15              (5)    Defendant Avant-Ortiz must answer the medical care claim in Count Three.
        16              (6)    The Clerk of Court must send Plaintiff this Order, and a copy of the
        17       Marshal’s Process Receipt & Return form (USM-285) and Notice of Lawsuit & Request
        18       for Waiver of Service of Summons form for Defendant Avant-Ortiz.
        19              (7)    Plaintiff must complete and return the service packet to the Clerk of Court
        20       within 21 days of the date of filing of this Order. The United States Marshal will not
        21       provide service of process if Plaintiff fails to comply with this Order.
        22              (8)    If Plaintiff does not either obtain a waiver of service of the summons or
        23       complete service of the Summons and Third Amended Complaint on Defendant within 90
        24       days of the filing of the Complaint or within 60 days of the filing of this Order, whichever
        25       is later, the action may be dismissed. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
        26              (9)    The United States Marshal must retain the Summons, a copy of the Third
        27       Amended Complaint, and a copy of this Order for future use.
        28       ....


TERMPSREF
                                                             - 14 -
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 15 of 16




            1             (10)   The United States Marshal must notify Defendant of the commencement of
            2    this action and request waiver of service of the summons pursuant to Rule 4(d) of the
            3    Federal Rules of Civil Procedure. The notice to Defendant must include a copy of this
            4    Order.
            5             (11)   If Defendant Avant-Ortiz agrees to waive service of the Summons and Third
            6    Amended Complaint, she must return the signed waiver forms to the United States Marshal,
            7    not the Plaintiff, within 30 days of the date of the notice and request for waiver of
            8    service pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the
            9    cost of personal service.
        10                (12)   The Marshal must immediately file signed waivers of service of the
        11       summons. If a waiver of service of summons is returned as undeliverable or is not returned
        12       by Defendant within 30 days from the date the request for waiver was sent by the Marshal,
        13       the Marshal must:
        14                       (a)    personally serve copies of the Summons, Third Amended Complaint,
        15                and this Order upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil
        16                Procedure; and
        17                       (b)    within 10 days after personal service is effected, file the return of
        18                service for Defendant, along with evidence of the attempt to secure a waiver of
        19                service of the summons and of the costs subsequently incurred in effecting service
        20                upon Defendant. The costs of service must be enumerated on the return of service
        21                form (USM-285) and must include the costs incurred by the Marshal for
        22                photocopying additional copies of the Summons, Third Amended Complaint, or this
        23                Order and for preparing new process receipt and return forms (USM-285), if
        24                required. Costs of service will be taxed against the personally served Defendant
        25                pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
        26                ordered by the Court.
        27       ....
        28       ....


TERMPSREF
                                                             - 15 -
                Case 2:19-cv-05884-MTL-JFM Document 16 Filed 05/29/20 Page 16 of 16




            1          (13)   Defendant Avant-Ortiz must answer the relevant portions of the Third
            2    Amended Complaint or otherwise respond by appropriate motion within the time provided
            3    by the applicable provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
            4          (14)   This matter is referred to Magistrate Judge James F. Metcalf pursuant to
            5    Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            6    authorized under 28 U.S.C. § 636(b)(1).
            7          Dated this 29th day of May, 2020.
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           - 16 -
